OPINION. Harrison, J. Morgan, to whom the liquor was sold, was a competent witness to prove his own age, and there was no error in permitting him to testify thereto, although his only knowledge of the date of his birth was derived from the family Bible. Edgar v. The State, ante. 219. As the record of the proceedings in the Probate Court, for the removal of Morgan’s disabilities as a minor, was not incorporated in, or made part of, the bill of exceptions, we are unable to know upon what ground it was excluded from the jury; and passing bjr any consideration as to whether the subject-matter is within the jurisdiction of the Probate Court, and as to which we express no ojnnion, we must presume it was excluded for a sufficient cause. The statute makes no exception as to minors who are working for themselves, or transacting business on their own account. The court, therefore, properly refused to allow the witness to answer the questions asked him bj^ the defendant. The burden of proving the written consent or order of the parent or guardian was on the defendant. Edgar v. The State, Supra; Williams v. The Stale, 36 Ark., 430. Ignorance of the fact that he was not of age, and the understanding or honest belief of the defendant, when he sold him the liquor, that he was, was not an excuse or justification. He sold it at his peril. Edgar v. The State, Supra.; Crampton v. The State, ante. 108; Redmond v. The State, 36 Ark., 58. There was no error in the instructions, and the verdict -was sustained by the evidence. Affirmed.